Name: Council Regulation (EEC) No 2902/89 of 25 September 1989 amending Regulation No 136/66/EEC on the establishment of a common organization of the market in oils and fats
 Type: Regulation
 Subject Matter: foodstuff;  agricultural structures and production;  EU finance;  processed agricultural produce
 Date Published: nan

 No L 280/2 Official Journal of the European Communities 29. 9 . 89 COUNCIL REGULATION (EEC) No 2902/89 of 25 September 1989 amending Regulation No 136/66/EEC on the establishment of a common organization of the market in oils and fats THE COUNCIL OF THE EUROPEAN COMMUNITIES, be established by the Council acting under a simplified procedure, HAS ADOPTED THIS REGULATION Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Article 1 Having regard to the proposal from the Commission ('), Having regard to the opinion of the European Parliament (2), Article 20a of Regulation No 136/66/EEC shall be replaced by the following : 'Article 20a Olive oil used in the manufacture of preserved foods shall benefit from a system of production refunds or from full or partial suspension of the import levy. The general rules for the application of this Article and the list of preserved foods referred to in the first subparagraph, shall be adopted by the Council acting by a qualified majority on a proposal from the Commission.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. Whereas Article 20a of Regulation No 136/66/EEC (3), as last amended by Regulation (EEC) No 1225/89 (4), provides that olive oil used in the manufacture of preserved fish and vegetables is eligible for a production refund or for full or partial suspension of the import levy ; whereas that, measure provides an appreciable outlet for olive oil in preserved foods ; whereas it is advisable, in the light of the experience gained and taking into account technological developments in the production of preserved foods and changes in consumers' eating habits, to provide that the list of preserved foods which contain oil qualifying under the system referred to above should This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 September 1989. For the Council The President H. NALLET (') OJ No C 142, 8 . 6 . 1989, p. 6 . (2) Opinion delivered on 15 September 1989 (not yet published in the Official Journal). O OJ No 172, 30. 9 . 1966, p. 3025/66. (4) OJ No L 128 , 11 . 5 . 1989, p. 15 .